Title: To Thomas Jefferson from Charles Pinckney, 5 March 1801
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
March 5: 1801—George Town

I recollect before I left Carolina I requested you by letter not to make any arrangements or take any step respecting that State until I had seen you as I had some opinions & information to communicate on that subject—

On reflection since, I have been induced to suppose that this request on my part was an improper one, & that I ought not to presume so far as to wish to intrude on you my opinions on state arrangements, or any other subjects, even as they respect South Carolina.—I therefore intreat, You will not recollect such a request has ever been made by me.—motives of delicacy & unfeigned respect for you make this request proper on my part before I leave Georgetown.—
From the difficulty of obtaining such a conveyance either by land or water from hence as is convenient I am afraid I shall be detained some days—if in the interim Mr Madison for whom I have had unchangeable respect & friendship should arrive I will be particularly obliged to you to ask him to inform me of it that I may have an opportunity of seeing him before I go—
If you remain here as long as I do I will do myself the honour of paying my respects to You before I set out & with my most sincere wishes for Your health & honour & success in the administration I remain with respect & regard
Dear Sir Your’s truly

Charles Pinckney

